 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges.'By allowing these persons to vote, subject to challenge, weare not to be taken as having passed in any way on the issues involvedin the charges.[Text of Direction of Election omitted from publication.]eCf.Sioux City Brewing Company,85NLRB 1164;Lock JointTube Company,127NLRB 1146.Fisherman's Cooperative Association,et al.' and Nick Trutanich(Sunbeam)and John Vilicich(California)and Frank Iacono(Frankie Boy) andJoseph Monti,PetitionerandSeine andLine Fisherman'sUnion of San Pedro,affiliated with Sea-farers' International Union of NorthAmerica, AFL-CIO 2Mike Trama and Santo Trama(Sandy Boy)andFisherman'sUnion,Local 33, International Longshoremen&Warehouse-men's Union,'Petitioner.Cases Nos. 21-RD-457, 21-RD-454,21-RD-455, 21-RD-462, and 21-RC-6233. June 15, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, hearings were held before Louis S. Eberhardt, hearingofficer.4The hearing officer's rulings made at the hearings are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases,5 the Board finds :1.The petitions request elections among employees working aboardvessels operating out of San Pedro, California, harbor, engaged in1Herein called the Association or the Co-op.The petition in Case No. 21-RD-457, asamended, also designated as employers the individual boatowners listed in Appendix Aattached hereto.zHerein called Seine and Line.sHerein called Local 33.4 The decertification petitions in Cases Nos. 21-RD-454, 21-RD-455, 21-RD-457, and21-RD-462 were consolidated by the Regional Director of the Twenty-first Region, anda 10-day hearing was held on the consolidated cases in January and February 1960. Thehearing in Case No. 21-RC-6233 was conducted separately on March 9, 1960. Seineand Line has moved that Case No. 21-RC-6233 be consolidated with the decertificationproceeding.As the parties involved in Case No. 21-RC-6233 agreed to incorporationtherein of the record in the decertification cases, and as the appropriate unit placementof the employees involved in Case No. 21-RC-6233 has been raised as an issue in thedecertification proceeding, we hereby grant Seine and Line's motion to consolidate therepresentation cases for decisional purposes.Seine and Line also moved to consolidateherewith 'Case No. 21-CB-879.We find, however, that it would not effectuate the policiesof the Act to delay proceedings in the instant representation cases pending resolution ofthe issues in the unfair labor practice proceeding. SeeErist Gradi8, et ai.,121 NLRB601, 615.This motion is therefore denied.O The request of Seine and Line for oral argument is denied, as the record and Seineand Line's brief adequately present theissues andthe positions of the parties.128 NLRB No. 11. FISHERMAN'S COOPERATIVE ASSOCIATION, ET AL., ETC.63fishing for tuna, sardines, or mackerel in the Pacific Ocean, and sellingtheir catches to canneries in the Los Angeles area.No current com-merce evidence was adduced with respect to the Co-op-Seine and Linemultiemployer unit requested in Case No. 21-RD-457, as none of theemployer-members thereof appeared voluntarily, and most of themfailed to appear in response to subpenas served upon them.6Weshall, however, base our jurisdictional findings as to these Employersupon the facts set forth in a prior case involving the same multi-employer unit,Krist Gradis, et al.,121 NLRB 601, of which we takeofficial notice,' as supplemented by the record herein.We find thatthe employer-members of the Co-op-Seine and Line unit found appro-priate below constitute a single employer for jurisdictional purposes,and that their combined outflow as a group, during the year 1955 to1956, exceeded $50,000.We therefore find that this Employer isengaged in commerce and that it will effectuate the policies of theAct to assert jurisdiction over it.As we find below that Tramarancio, Inc., and Frank Trama, ownersof theLittleJoe, may not appropriately be included in the Co-op-Seine and Line unit and, as there is no commerce evidence as to thisvessel on an individual basis in this record or in theKrist Gradiscase, we shall dismiss the petition as to it.As we also find below, contrary to the Petitioner in Case No. 21-RD-457,Mike Trama and Santa Trama of theSandy Boymay not appro-priately be included in the Co-op-Sein and Line unit.With respectto Local 33's request for an election in a separate unit of employeesof this vessel in Case No. 21-RD-6233, the record shows that duringthe calendar year 1959, the indirect outflow of theSandy Boyamountedto less than $50,000.Accordingly, as the operations of thisvessel duringthe most recent period for which figuresare availabledid not meet the Board's jurisdictional standard for indirect outflow,and thereis noother basis for the assertion of jurisdiction, we findthat it will not effectuate the policies of the Act to assert jurisdictionover thisvessel,and we shallalso dismissthe petitionsas to it.Although we further find below that theMercury (Seamaster)maynot appropriately be included in the Co-op-Seine and Line unit, asrequestedby the Petitioner in Case No. 21-RD-457, we find that itdoes constitute an appropriate single-vessel unit.The owner of thisvessel,Joe Lauro, did not appear at the hearing, although he receivednotice.The record inKrist Gradisshows, however, that he had anoutflow of$84,915 during the period October 1955 to October 1956.Under these circumstances, we find that this Employeris engaged in9 Seine and Line's request for enforcement of such subpenas is denied, as we find suffi-cientwarrant under these circumstances for asserting jurisdiction.SeeTropscanaProducts,Inc,122 NLRB 121, 1237 General Engineering, Inc., et al.,123 NLRB 586;AvcoManufacturing Corporation,etc.,107 NLRB 295, 296. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce and that it will effectuate the policies of the Act to assertjurisdiction over it on an individual basis.The record in the instant proceeding shows that the outflow ofNick Trutanich and John Vilicich, owners of theSunbeam,JohnVilicich, owner of theCalifornia,and Frank Iacono, owner of theBranlcie Boy,designated in Cases Nos. 21-RD-454, 21-RD-45,5, and21-RD-462, respectively, and found below to constitute appropriateseparate individual-employer units, currently exceeds $50,000 an-nually.We therefore find that these Employers are engaged in com-merce, and that it will effectuate the policies of the Act to assertjurisdiction over them.2. In the decertification cases, the Petitioner asserts that Seine andLine, the certified and recognized bargaining representative of theemployees designated therein, is no longer their representative asdefined in Section 9 (a) of the Act.'Seine and Line contends that both the Petitioner and San PedroIndependent Fishermen's Union,' which intervened on the basis of ashowing of interest, are fronting for Local 33, and that the Independ-ent is not a labor organization within the meaning of the Act.Assum-ingarguendothat the decertification petitions were filed on behalf ofLocal 33, such fact would be no impediment to the filing of suchpetitions by the Petitioner.1°As to the Independent, the recorddemonstrates that it is a recently formed organization of employeeswhich exists for the purpose of bargaining with employers on theirbehalf.Moreover, the interest showing presented by the Independentdemonstrates that it has a real interest in these proceedings.llAccordingly, we find that Seine and Line and the Independent arelabor organizations within the meaning of Section 2(5) of the Act,and are entitled to intervene herein.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.128 Seine and Line contends that the Board'sRegional Office failed to investigate properlythe showing of interest.We find no merit in this contentionThe investigation of inter-est showing is an administrative matter not litigable by the parties.0 D Jennings &Company,68 NLRB 516Moreover,we are administratively satisfied that the interestshowing is adequate9Herein called the Independent.ID The Ilertner Electric Company.115 NLRB 820'UseeEJndicott Johnson Corpo,allon,117 NLPB 1866,footnote 5;Tin ProcessingCorporation,80 NLRB 1369, 1370. Evidencesought to be adduced by Seine and Linethrougha subpoena duces tecurnserved on the secretary-business agent of the Independentrequiring production of the Independent's constitution and bylaws and the minutes of itsorganizational meeting, anda subpoena ad testifcandumdirected to two members of theIndependent who, Seine and Line alleged,are former members of Local 33,is thereforeirrelevant, and the hearing officer's revocation of the former, and refusal to continue thehearing for the purpose of servingthe latter,subpena was proper.'a Seine and Line contends that its alleged current contracts with the Employers cover-ing the employees involved constitute a bar to elections at this timeSeine and Linedid not, however,introduce,or seek to introduce,the alleged contracts into evidence.Under these circumstances, we find that there is no contract bar to immediate elections. FISHERMAN'S COOPERATIVE ASSOCIATION, ET AL., ETC.654.In Case No. 21-RD-457, the Petitioner requests an election ina multiemployer unit certified by the Board in October 1958 inKristGradis, supra,referred to as the Co-op-Seine and Line unit. The Co-op, as well as the Independent, agree that the unit requested is appro-priate for decertification purposes, and contend that the method ofbargaining between the Co-op members as a group and Seine and Linehas not changed since the certification.The Petitioner testified thathe was a member of the Seine and Line committee which negotiatedthe annual supplementary sardine agreement 13 in October and No-vember 1958, and that negotiations were conducted on the same groupbasis as obtained prior to the certification.Seine and Line, on the other hand, contends that the certified unit isno longer in existence but was abandoned by the employer-membersof the Co-op and Seine and Line, mutually, in.July 1959 when theyallegedly negotiated and executed new collective-bargaining agree-ments on an individual-employer basis.However, Seine and Line didnot introduce into evidence copies of the alleged contracts, or presentany evidence as to the circumstances surrounding their negotiationand execution in support of these contentions.Under these circum-stances, including the certification of the Co-op-Seine and Line unitand the affirmative evidence that the parties have engaged in bargain-ing on this basis since the certification on October 28, 1958, and inthe absence of any probative evidence to the contrary, we find thatthe record does not support Seine and Line's contention that multi-employer bargaining has been mutually abandoned by the parties.14Seine and Line also contends that the unit is inappropriate becauseitsmembership has changed and does not at present consist of theidentical employers who were included at the time of the certification.We find no merit in this contention.The fact that some individualemployers have dropped out and others have joined the unit does not11For the effect of such yearly supplements on wages, seeKrist Gradn.s, supra,at p. COG.14 SeeKrtst Gradss, supra,at p. 612.Seine and Line contends that it was not per-mitted to present evidence on the unit issue because of the refusal of the hearing officerand the Board(on interlocutory appeal)to enforce its subpenasad testificanduanon theboatowner-employers,and by the hearing officer's allegedly abrupt closing of the bearing.We find no merit in these contentionsThere is no indication that the boatownerswould have testified to the abandonment of the multiemployer unit even if they hadappeared.On the contrary,the Co-op manager,who appeared at the hearing as repre-sentative of the Co-op and of the Employers named in the original petition,took theposition that such was not the case, and offered to testify to that effect. In addition,three of the subpenaed boatowners did appearHowever,Seine and Line failed to elicittestimony from either the Co-op manager or the boatowners who appearedFurther,even though the hearing was convened on 10 different days over a 2-month period,duringwhich the unit question was at issue,Seine and Line failed to elicit testimony in supportof its contentions from its own representative,who presumably would have been privy toany mutual abandonment of group bargaining, even though the Petitioner and Independentsuggested,on several occasions,that such testimony be presentedIndeed, the Petitionerserved a subpena on the Seine and Line representative and the hearing officer specificallyinvited him to take the stand on the last day of the hearing, in an attempt to obtain histestimony,but he declined,on advice of counsel, to testify. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDrender inappropriate the certified multiemployer unit of all employerswho presently participate in joint bargaining.'5We therefore find that the requested Co-op-Seine and Line unit isappropriate.The parties are in dispute as to which employers are included in theCo-op-Seine and Line unit.Except as otherwise specifically discussedhereinafter,there is no evidence that any of the employer-members ofthe Co-op who were included in the multiemployer unit establishedin theKrist Gradisdecision have individually abandoned multi-employer bargaining at an appropriate time," or that any of suchemployer-members who were not included in that unit have beenaccepted as participants in such multiemployer bargaining."More-over, as the Board has held, in a decertification proceeding it is theexisting unit which is-the appropriate unit.i8 In these circumstanceswe find that,except as specifically set forth hereinafter,the unit hereinconsists of the employees of the employer-members of the Co-op whowere included in the unit in theKrist Gradisdecision.19The Petitioner requests inclusionof AnthonyPisano of theLucyAnn,previously included in the Co-op-Seine and Line unit inKristGradis.Althoughthere is some indication that this Employer mayhave withdrawn from the Co-op-Seine and Line unit,there is no pro-bative evidence to that effect.Under these circumstances,we find, forthe reasons set forth above, that the crew of theLucy Annremainspart of the unit.15 SeeKrist Grades, supra,at p 611, footnote 3011 American Publishing Corporation, at at.,121 NLRB 115, 122 ;Fulton County GloveManufacturers, Inc, atat., 112 NLRB 1517.The following Employers were not requested in the amended petition; although theywere previously included in the Co-op-Seine and Line unit in theKrtst Gradesdecision,we find, in the absence of objection by the parties herein, that they should now be1958. Bill Horner,American Venture,Ratsumi Ryono and/or John Ryono,Patriotic,Ralph Galante,Ralphy Boy (Pier) ;Antonio Di Ambra,San Raffaele;Ben Fukuzaki andGeorge Fuktzaki,StellaMarts(2)Not included in theKrist Gradisunit certifica-tionToni Nishida,Gaviota.(3)Deleted by agreement of parties hereinAnton Misetich,.Anthony M(withdrawn from unit) ; Anthony E. Lucido, ES Lucido(sunk).Weshall also exclude, in accord with the agreement of the parties herein, Frank Trama(NY), which was added to the unit by the Board Order of September 24, 1958, andincluded in the certified unit, but is no longer fishing in the San Pedro area.Theaforesaid Board Order also substituted Angelo Logrande,Twin Brother,forAndreaand/or Andrew Spinoza,Robert H,which had been included in the unit in theKristGradesdecisionAlthough theTwin Brother(orTwin Brothers)was included in thecertified unit, it no longer fishes in the San Pedro area, and we shall, in accord with theagreement of the parties herein, exclude this vessel17 SantoniMoltnelti,at al, d/b/a Panaderia La Reguladora, at al,118 NLRB 1010,1014 ,Denver Heating, Piping and Air Conditioning Contractors Association,at at.,99NLRB 251, footnote 12is SeeStandard Oil Company of California,113 NLRB 475, 477.19 The names of the employer-menibers of the Co-op, and their vessels, included in thisunit are set forth in Appendix B attached hereto.Evidence concerning the ownershipof certain of the vessels and the identity of certain of the employer-members is also setforth in Appendix BContrary to the contention of Seine and Line, we find that theindividuals and corporations designated therein are Employers within themeaning of,Section 2(2) of the Act. FISHERMAN'S COOPERATIVE ASSOCIATION, ET AL., ETC.67Cosmo Santo of theBella Marie,also referred to as theBella Maria,was included in the Co-op-Seine and Line unit in the Board's decisioninKrist Gradis.At the time of the election, however, Santo employedno employees on this vessel.The Regional Director therefore withoutobjection conducted no election on this vessel, and did not include itin the certified unit.The evidence herein shows that this vessel iscurrently engaged regularly, during the sardine season, in fishing forsardines for delivery to San Pedro canneries and recognizes the Seineand Line union.Under all the circumstances, therefore, we shall, asrequested by the Petitioner, again include the Bella Marie in theCo-op-Seine and Line unit, and its employees, if any, may vote inthe election.The Petitioner requests inclusion of theMaria,owned by AntonioPilato, Theodore Lucich, and Nick Vuoso, which was not includedin the Co-op-Seine and Line unit in theKrist Gradisdecision2°How-ever, the record establishes that the owners of this vessel have, sincethat time, engaged in group bargaining as part of the unit.Accord-ingly, we shall include the crew of theMariain the unit.The Petitioner requested inclusion of Gaspari Guarrasi, owner oftheKantiki.This Employer was not included in the certified Co-op-Seine and Line unit, and there is no evidence that he recognizes Seineand Line as the representative of his employees or bargains throughthe Co-op.We shall therefore dismiss the decertification petitionas to theKantiki.The Petitioner requests that theLittle Joe,which was not includedin the Co-op-Seine and Line unit by the Krist Gradis decision, nowbe added thereto.The record indicates Tramarancio, Inc., and FrankTrama are the owners of theLittle Joe,and Frank Trama is the mas-ter.Although there is some evidence that Frank Trama is a memberof the Co-op and recognizes Seine and Line as bargaining representa-tive for this vessel, there is no evidence that he engages in groupbargaining as part of this multiemployer unit.We shall thereforeexclude this Employer from the Co-op-Seine and Line unit.As theoperations of this Employer, on an individual basis, do not fall withinthe Board's jurisdictional standards, as found in paragraph 2 above,we shall, as stated therein, dismiss the petition as to it.The Petitioner in Case No. 21-RD-457 requests inclusion in theCo-op-Seine and Line unit of Mike Trama and Santo Trama, ownersof theSandy Boy.Local 33, Seine and Line, and the Employer, inCase No. 21-RC-6233, contend that the employees of this vessel consti-tute a separate appropriate unit. In theKrist Gradiscase, a separateunit was requested for the predecessor to this vessel, theFisherman.20 InKrsst Gradis,a separate,single-boat unit was requested for theMaria,owned atthat time by John Alioto,but the petition was dismissed as to this vessel on jurisdictionalgrounds. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was excluded from the Co-op-Seine and Line unit in that decision,and the petition was dismissed as to it on jurisdictional grounds.Therecord herein indicates that, at the time of the hearings in the instantproceedings, this Employer was a member of the Co-op and recog-nized Seine and Line as representative of its employees.However,there is no evidence that the Employer engages in group bargaining.We shall therefore exclude it from the Co-op-Seine and Line unit.Aswe have found in paragraph 2 above that the Employer's operations,on an individual basis, did not fall within the Board's jurisdictionalstandards during the most recent period for which figures are avail-able,we shall, as indicated therein, dismiss the petition as to theSandy Boy.The Petitioner also requests inclusion in the multiemployer unit ofJoseph A. Ferrante, owner of the A. A.Ferrante,and Sal Genovese,owner of theEndeavor,which Employers were excluded from theCo-op-Seine and Line unit inKrist Gradison the ground that theyhad been included in a different multiemployer unit consisting ofemployer-members of Monterey Sardine Industries, Inc., who bar-gained as a group with Seine and Line Fisherman's Union ofMonterey, also affiliated with Seafarers' International Union ofNorth America, AFL-CIO.Although the parties herein appear totake the position that the reason for the exclusion of these Employers,inKrist Gradis,no longer obtains, there is no probative evidence tothat effect.Nor is there probative evidence that, since the certifica-tion, their employees have been bargained for as part of the unitinvolved herein.Under these circumstances, we shall exclude thecrews of theA. A. Ferranteand theEndeavorfrom the unit.For thereasons set forth inKrist Grades,we shall dismiss the petition as tothese two Employers.21The Petitioner requests inclusion in the multiemployer unit ofJoe T. Lauro, owner of theMercuryorSeamaster.The record indi-cates that Lauro formerly owned theMercury,but has replaced it withtheSeamaster,which functions, or will function, in the same mannerand employ the same crew ; and that he is a member of the Co-op andrecognizes Seine and Line as the representative of his employees.Asthe crew of theMercurywas not included in the unit inKrist Gradis,and there is no evidence that Lauro engages in group bargaining, weshall exclude him from the Co-op-Seine and Line unit. The Peti-tioner requests that the Board proceed with elections in any unitsfound appropriate.Accordingly, as we have found in paragraph 2,above, that this Employer's operations fall within the Board's juris-dictional standards on an individual unit basis, and the Petitioner hasdemonstrated an adequate interest in such a unit, we shall direct aseparate election among the crew of theMercury (Seamaster).n Krast Grades, supra,at p. 612. FISHERMAN'S COOPERATIVE ASSOCIATION, ET AL., ETC.69Seine and Line is currently the certified and recognized bargainingrepresentative of separate single-employer units consisting, respec-tively, of the crews of theSunbeamowned by Nick Trutanich andJohn Vilicich,22 theCaliforniaowned by John Vilicich, and theFrankie Boyowned by Frank Iacono.21 In agreement with the partiesin Cases Nos. 21-RD-454, 21-RD-455, and 21-RD-462, we find thatsuch separate units are appropriate herein.Accordingly, we find that the following units are appropriate forpurposes of collective bargaining within the meaning of Section 9(b)of the Act : 24A. All fishermen employed on net boats owned or operated by theEmployers who participate in group bargaining through the Fisher-men's Cooperative Association of San Pedro with Seine and Line,Fisherman's Union of San Pedro, affiliated with Seafarers' Interna-tional Union of North America, AFL-CIO, and who regularly engagein delivering tuna, sardines, or mackerel to canneries located in theLos Angeles, California, harbor area, as listed in Appendix B, includ-ing deckmen, cooks, and engineers and assistant engineers not specifi-cally excluded; but excluding owners, part-owners, charterers, mas-ters, engineers and assistant engineers who are part-owners or arepaid from the master's share of the catch, and supervisors as definedin the Act.B. All fishermen employed by Joe T. Lauro on the vesselMercury(Seamaster)including deckmen, cooks, and engineers and assistantengineers not specifically excluded; but excluding owners, part-owners, charterers, masters, engineers and assistant engineers who arepart-owners or are paid out of the master's share of the catch, andsupervisors as defined in the Act.C.All fishermen employed by Nick Trutanich and John Vilicichon the vesselSunbeam,including deckmen, cooks, and engineers andassistant engineers not specifically excluded; but excluding owners,.part-owners, charterers, masters, engineers and assistant engineerswho are part-owners or are paid out of the master's share of thecatch, and supervisors as defined in the Act.D. All fishermen employed by John Vilicich on the vesselCalifornia,including deckmen, cooks, and engineers and assistantengineers not specifically excluded; but excluding owners, part-owners, charterers, masters, engineers and assistant engineers who22Vilicich appeared at the bearing and testified that he and Trutanich are coownersof theSunbeam.x' Seine and Line was certified representative of the employees of Frank Iacono, em-ployed on the vesselDor Ann,on November 3, 1958. Iacono replaced that boat with theFrantic Boyin February 1959 and transferred the crew to the latter vessel.24There is no dispute as to the composition of the units, which conform with thecertified units.577684-61-vol 128-6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDare part-owners or are paid out of the master's share of the catch, andsupervisors as defined in the Act.E. All fishermen employed by Frank Iacono on the vesselFrankieBoy,including deckmen, cooks, and engineers and assistant engineersnot specifically excluded; but excluding owners, part-owners, char-terers, masters, engineers and assistant engineers who are part-ownersor are paid out of the master's share of the catch, and supervisors asdefined in the Act.[The Board dismissed the petitions with respect to the followingEmployers : Sal Genovese,Endeavor;Joseph A. Ferrante,A. A. Fer-rante;Tramarancio, Inc., and Frank Trama,Little Joe;GaspariGuarrasi,Kantiki;and Mike Trama and Santo Trama,Sandy Boy.][Text of Direction of Elections omitted from publication.] 25As we have dismissed the petition filed by Local 33 in Case No. 21-RC-6233, and asLocal 33 did not seek intervention in any other cases involved herein, we shall not listits name on the ballots.APPENDIX AEMPLOYERS DESIGNATED IN THE AMENDEDPETITION,CASENo. 21-RD-457Joseph A. Ferrante,A. A. FerranteGiovanni Santo, Antonetta Santo, Cosmo Santo,Bella MariaSal Genovese,EndeavorGiuseppe Russo, Gaspare Russo,Joan of AreJack Russo,Josie LenaGaspari Guarrasi,KantikiTramarancio, Inc., Frank Trama,Little JoeAnthony Pissano,Lucy AnnTheodore Lucich, Antonio Pilato, Nick Vuoso,MariaMercury Fishing Inc., Joe Thomas Lauro,Mercury (Seamaster)Nancy S. Fishing Inc., Kaoru Suzuki,Nancy S.Isadore Califano,New San Antonio IIJohn Mardesich,Nyna RoseRalphy Boy Fishing Inc., Ralph Galante,Ralphy BoyS. G. Giuseppe Inc., S. De Iorio, Antonio Mascola,S. G. GiuseppeS. Restituta. II Fishing Inc., Salvatore Castaldi,S. Restituta IIPasquale Artiano, Teresa Massano Artiano,S. TeresaSan Antonio IV Fishing Inc., Anthony Di Leva,San Antonio IVSilverio C. Aversano, Liberato Aversano,San SilverioSanto Trama, Mike Trama,Sandy BoySanta Maria Fishing Inc., Liberato Di Bernardo,Santa MariaSanta Rita Fishing Inc., Peter Guarrasi,Santa RitaJohn Sima, Tony Zangaro,Santa Teresa IIAniello Pilato, Joe Pilato,Sea Maid FISHERMAN'S COOPERATIVE ASSOCIATION, ET AL., ETC.71St.Augustine II Fishing Inc., P. Califano, Joe Califano,St.Augustine IISt. Christina Fishing Inc., Anthony Di Leva,St. ChristinaSt. George II Fishing Inc., Anthony Pisano,St. George IIFrank Iacono, Richard Iacono,St. RitaTom Trama, Bernard J. Mattera,Tommy BoyVirginia Manzella, Matteo Manzella,Two BrothersJohn Scognamillo,VittoriaAPPENDIX BCO-OP-SEINE AND LINE UNITCosmo Santo,Bella Marie28Giuseppe Russo and Gaspare Russo,Joan of AreRusso Bros. Inc. and Jack Russo,Josie Lena 27Anthony Pisano,Lucy Ann28Theodore Lucich, Antonio Pilato, and Nick Vuoso,Maria29Nancy S. Fishing Inc. and Kaoru Suzuki,Nancy S.3oIsadore Califano,New San Antonio31John Mardesich,Nyna RoseRalphy Boy Fishing Inc., Ralph Galante, and Gerald Galante,RalphyBoy32S. G. Giuseppe Fishing Inc., Antonio Mascola, and S. Di Iorio,S. G.Giuseppe33S. Restituta II Fishing Inc., and Salvatore Castaldi,S. Restituta II3420Although not included in the Co-op-Seine and Line unit in theKrist Gradesdecision,Giuseppe Russo, of theJoan of Are,was added thereto by the Board Order of Septem-ber 24, 1958,and included in the unit certification U.S. Customs of San Pedro listsGaspare Russo as coowner.Z'The record indicates that theJosie Lenaisowned by Russo Bros Inc., and thatJack Russo is the master and "managing owner." This vessel was listed in theKristGradesdecision as theRusso BrosThe name was changed toJosue Lenaby BoardOrder of September 24, 1958, and it was thus included in the certified unit.28Anthony Pisano apparently has replaced the estate of Vincenzo Piano as owner oftheLucyAnnsince theKrist Gradssdecision.30U S. Customs lists Theodore Lucich, Antonio Pilato, and Nick Vuoso as the currentowners,and Pilato as master, of theMaria.The Co-op lists Pilato as"managingowner,"and lie signed the Seine and Line contract.30Krist GradesIncluded in the Co-op-Seine and Line unit the vesselRedeemer,ownedby Kaoru Suzuki.The record herein indicates that theRedeemerwas purchased byNancy S Fishing Inc., rechristened theNancy S.,and that Kaoru Suzuki is the "manag-ing owner"and master.31TheKrist Gradescase,Seine and Line Union,and the Co-op list this vessel as theNew San Antonio,while the Petitioner and U.S. Customs list it asNew San Antonio II.All lists indicate that Isadore Califano is the owner and master.33TheKrist Gradesdecision included the vesselCharlotte,owned by Philip Cracchiolo.The Board Order of September 24, 1958, substituted therefor Ralph Galante,Ralphy Boy,which was included in the certified unitThe record herein indicates that Ralphy BoyFishing Inc.isnow owner,Ralph Galante,master and "managing owner," and GeraldGalante signed a Seine and Line contract for theRalphy Boy.33 The record indicates that S. G Giuseppe Fishing Inc.is the owner of this vessel,Antonio Mascola,the "managing owner," and S. Di lorio, the master.34Krist GradeslistedGiuseppe Iacono as the owner of this vessel,but the recordherein indicates that S. Restituta II Fishing Inc., is now the owner and SalvatoreCastaldi the master. 72DECISIONSOF NATIONAL LABOR RELATIONS BOARDPasquale Artiano and Teresa Massano Artiano,S. Teresa35Saint Rita Fishing Inc. and Frank Iacono,Saint Rita38San Antonio IV Fishing Inc. and Anthony Di Leva,San Antonio IV34Silverio C. Aversano and Liberato Aversano,San Silverio38Santa Maria Fishing Inc. and Liberato Di Bernardo,Santa Maria39Santa Rita Fishing Inc., Peter Guarrasi, and V. Guarassi,SantaRita40John Sima,Santa Teresa4iJohn Sima and Tony Zangaro,Santa Teresa II 42Aniello Pilato and Joe Pilato,Sea MaidSt. Augustine II Fishing Inc., P. Califano, and Joe Califano,St. Au-gustine 1141St. Christina Fishing Inc. and Anthony Di Leva,St. Christina 44St. George II Fishing Inc. and Anthony Pisano,St. George 1141Tom Trama and Bernard J. Mattera,Tommy Boy41VirginiaManzella,MatteoManzella and Sal Manzella,TwoBrothers 47Vittoria Fishing Inc. and John Scognamillo,Vittoria48ssThe record indicates that Pasquale and Teresa Massano Artiano are coowners of theS Teresa,and Pasquale Artiano is the master."Thegrist Gradiscase,U S. Customs,and Seine and Line Union list Frank Iacono asowner of theSaint Rita,also referred to as StRita,but the Co-op list shows Saint RitaFishing Inc. as owner and Frank Iacono as "managing owner "37The record indicates that San Antonio IV Fishing Inc. is owner,and Anthony Di Levais "managing owner" and master of this vesselisU S Customs lists Silverio C. Aversano and Liberato Aversano as coowners of theSan Silverio;Liberato Aversano is "managing owner"and master.iiThe record shows Santa Maria Fishing Inc as owner, and Liberato Di Bernardo asmaster,df theSanta MariaThis is the same vessel which was owned by Antonio DlBernardo at the time of thegrist Gradisdecision4iThe record indicates that Santa Rita Fishing Inc is owner. Peter Guarrasi is master,and V Guarassi signed a Seine and Line contract,for theSanta Rita41The record contains no evidence as to the present status of theSanta Teresa,andnone of the parties requests its inclusion.However, it was included in the unit foundappropriate,and the certified unit,ingrist GradisIn the absence of evidence to thecontrary, we find that this vessel is a part of the existing unit and include it43This is the same vessel which was included in theCo-op-Seine and Line unit ingrant Gradesas theCity of Naples II,owned by Frank Almafitano49US Customs lists St. Augustine II Fishing Inc. as owner,and P Califano asmaster,of the StilvgustineIIJoe Califano is listed bythe Co-op as"managingowner,"and lie signed a Seine and Line contract for this vessel44Thisvessel is also referred to herein,and ingrist Gradis,as StChristina IITherecord shows St Christina Fishing Inc as owner and Anthony Di Leva as"managingowner"and piaster45St.George II Fishing Inc appears to he the owner,and Anthony Pisano the"manag-ing owner"and piaster,of this vessel.40The record herein indicates that Tom Trama and Bernard J Matera are now co-owners, and Tom Trania is master,of theTommy Boy,which was owned by Santo Tramsat the time of thegrist Gradiscertification47U S Customs lists Virginia Manzella and Matteo Manzella as owners,and MatteoManzella as master of theTwo Brothers.SalManzella is listed by the Co-op as "man-aging owner," and lie signed the Seine and Line contractThis vessel was listed in thegrist Credosdecision as theCity of Pacific Grove,and changed to TwoBrothers byBoard Order of September 24, 1958, under which name it was included in the certified unit48The record indicates that Vittoria Fishing Inc. is the owner,and John Scognamillo,is the"managing owner"and master,of theVittoria